PCIJ_AB_66_PajzsCsakyEsterhazy_HUN_YUG_1936-05-23_ORD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SÉRIE A/B

 

ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 66

AFFAIRE PAJZS, CSAKY, ESTERHAZY
(EXCEPTION PRÉLIMINAIRE)

 

 

ORDONNANCE DU 23 MAI 1936

1936

ORDER OF MAY 23rd, 1936

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.

 

JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 66

THE PAJZS, CSAKY, ESTERHAZY CASE
(PRELIMINARY OBJECTION)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE

ORDER MADE ON MAY 23rd, 1936. 1936.
— May 23rd.
—— General List :
Nos. 65 and 66.

JUDICIAL YEAR 1936.

[Translation.|

THE PAJZS, CSAKY, ESTERHAZY CASE
(PRELIMINARY OBJECTION)

Present : Sir Cecrt Hurst, President ; M. GUERRERO, Vice-Presi-
dent ; Baron RoLIN-JAEQUEMYNS, Count ROSTWOROWSKI,
MM. FROMAGEOT, DE BUSTAMANTE, ALTAMIRA, ANZILOTTI,
Urrutia, NEGULESCO, Jhr. VAN Eysinca, M. NAGAOKA,
judges; MM. DE ToMCcsANYI and Zoriti¢, Judges ad
hoc.

The Permanent Court of International Justice,

composed as above,
after deliberation,

having regard to Articles 40 and 48 of the Statute,
having regard to Article 62 of the Rules of Court,

Makes the following Order:

AS REGARDS THE POSITION OF THE PROCEEDINGS :

Whereas the Royal Hungarian Government, by means of an
Application dated December Ist, 1935, presented to and filed
with the Registry of the Court on December 6th, 1935, has
instituted proceedings before the Permanent Court of Inter-
national. Justice against the Royal Yugoslav Government in
regard to three judgments rendered on July 22nd, 1935, by the
Hungaro-Yugoslav Mixed Arbitral Tribunal under Nos. 740,

750 and 747;
4
A./B. 66.—PAJzZS, CSAKY, ESTERHAZY CASE 5

Whereas the Hungarian Government, in its Application, relies
in this case, firstly upon Article X of Agreement II for the
“settlement of questions relating to the agrarian reforms and
the Mixed Arbitral Tribunals’, signed at Paris on April 28th,
1930, inter alia by Hungary and Yugoslavia, which Article is
as follows:

“Article X.—Czechoslovakia, Yugoslavia and Roumania, of
the one part, and Hungary, of the other part, agree to recog-
nize, without any special agreement, a right of appeal to the
Permanent Court of International Justice from all judgments
on questions of jurisdiction or merits which may be given hence-
forth by the Mixed Arbitral Tribunals in all proceedings other
than those referred to in Article I of the present Agreement.

The right of appeal may be exercised by written application
by either of the two Governments between which the Mixed
Arbitral Tribunal is constituted, within three months from the
notification to its Agent of the judgment of the said Tribunal.”

Whereas the Hungarian Government, in support of its Applic-
ation, adduces, secondly, Article XVII of Agreement II and
Article 22 of Agreement III of Paris, which are as follows:

Agreement IIT, ‘Article XVII.—In the event of any differ-
ence as to the interpretation or application of the present
Agreement and failing agreement between the Parties interested
on the choice of a single arbitrator, any State interested shall
be entitled to address itself, by written application, to the
Permanent Court of International Justice, and shall not be
barred by any decision of the Mixed Arbitral Tribunal under
Article I of the present Agreement.”

Agreement III. “Article 22.—In the event of any difference
as to the interpretation or application of the present Agree-
ment, and failing agreement between the Parties interested on
the choice of a single arbitrator, any State interested shall be
entitled to address itself, by written application, to the Perma-
nent Court of International Justice.”

Whereas the Hungarian Government, in its Application,
adduces, lastly and in the alternative, the declarations made
by Hungary and Yugoslavia accepting the Optional Clause of
Article 36 of the Court’s Statute ;

Whereas, in regard thereto, while Hungary, on May 3oth,
1934, renewed her acceptance of this clause for a period of five
years as from August 13th, 1934, Yugoslavia, on May 16th,
1930, only accepted the clause for a period of five years as
from November 24th, 1930; whereas, since this acceptance has
not been renewed, Yugoslavia had ceased to be bound by the
Optional Clause on December 6th, 1935, the date on which the
Application of the Hungarian Government was filed; and

5
A./B. 66.—PAJZS, CSAKY, ESTERHAZY CASE 6

whereas this is a point on which the Parties are in agree-
ment ;

Whereas the time-limits for the presentation of the docu-
ments of the written proceedings, after successive extensions,
were so fixed that the time allowed to the Hungarian Govern-
ment for the presentation of its Memorial expired on January 2oth,
1936, and the time allowed to the Yugoslav Government for
the presentation of its Counter-Memorial expired on March 5th,
1936 ;

Whereas the Hungarian Government, in the Memorial filed
by it within the time-limit thus fixed, prays the Court:

“A. 1. To admit the appeal;

2. To adjudge and declare, as a matter of law, after admit-
ting the appeal, preferably by way of revising the three
judgments in question, that the Mixed Arbitral Tribunal
has jurisdiction to adjudicate upon the claims of the
Hungarian nationals, stating fully the reasons on which
the judgment is based and requiring the Mixed Arbitral
Tribunal to conform to such statement of reasons;

B. Alternatively or cumulatively, as the Court may see fit:

1. To adjudge and declare, generally, how Agreements II
and III of Paris are to be interpreted and applied, and
to redress the situation created by the Yugoslav Govern-
ment’s attitude, since that Government, either under its
domestic legislation as portrayed in Article 11, paragraph 3,
of its law of June 26th, 1931, or under an erroneous
interpretation of that legislation by the administrative
authorities—though alleged by it to be authorized by
and in conformity with Agreements II and II of Paris—
at present refuses to recognize in respect of all Hunga-
rian nationals its obligation to pay the sums due to
them in accordance with the national treatment applic-
able to them under its domestic legislation in respect of
their lands expropriated in the course of its agrarian
reform—extending to them an entirely new and unfore-
seen treatment discriminatory in character and not pro-
vided for in Agreements II and III of Paris—instead of
only proceeding in this way in the case of Hungarian
nationals who submitted claims in respect of the same
lands before the Mixed Arbitral Tribunal and who have
had their claims recognized by judgments of the Mixed
Arbitral Tribunal against the Agrarian Fund, as laid
down in. Agreements II and III of Paris;

2. To order the Kingdom of Yugoslavia, in particular:

(a) in its attitude and proceedings, strictly to conform to the
interpretation and application of Agreements II and III,

6
A./B. 66.-—PAJZS, CSÂKY, ESTERHAZY CASE 7

so laid down as correct, and to respect the rights of
which the existence was assumed by those Agreements ;

(8) to make good the damage and refund the costs and
expenses occasioned to Hungarian nationals by its pre-
sent attitude and proceedings which are unwarranted by
Agreements II and III of Paris;

C. To adjudge and declare that the Kingdom of Yugoslavia
is also under an obligation to indemnify the Government
of the Kingdom of Hungary for all costs and expenses
incurred by the latter in obtaining redress for its nation-
als for whose situation the Kingdom of Yugoslavia, in
spite of warning, is responsible, including the cost and
expenses of the present proceedings before the Court” ;

Whereas, within the time-limit fixed for the presentation of
its Counter-Memorial, the Yugoslav Government filed a docu-
ment entitled: ‘“Counter-Memorial of the Yugoslav Government
including the formal submission of an objection presented to.
the Court in the proceeding instituted by the Hungarian
Government as an appeal from the three judgments Nos. 747,
749 and 750, rendered by the Hungaro-Yugoslav Mixed Arbi-
tral Tribunal”, and praying the Court:

“1. To adjudge and declare, before entering upon the merits,
that the appeal of the Royal Hungarian Government against
the three judgments of the Hungaro-Yugoslav Mixed Arbi-
tral Tribunal cannot be entertained and is contrary to Arti-
cle X of Agreement II of Paris;

2. To adjudge and declare, before entering upon the merits,
that the request of the Royal Hungarian Government for
a general interpretation by the Court of Agreements II and
IIT of Paris cannot be entertained because the essential
conditions laid down by Article XVII of Agreement II and
Article 22 of Agreement III have not been fulfilled ;

3. Alternatively, to adjudge and declare that the appeal of the
Hungarian Government under Article X of Agreement II
is ill-founded, and to confirm the three judgments of the
Hungaro-Yugoslav Mixed Arbitral Tribunal ;

4. Alternatively, to adjudge and declare that the three judg-
ments of the Hungaro-Yugoslav Mixed Arbitral Tribunal are in
accordance with the true interpretation of the Paris Agreements ;

5. To order the Royal Hungarian Government to refund to
the Royal Yugoslav Government all costs and expenses
incurred in the present proceedings” ;

Whereas, in an Order made on March roth, 19364, under
Article 38 of the Rules then in force, the Court—holding the
first two submissions of the Yugoslav Government to be in
the nature of preliminary objections—fixed April 3rd, 1936,
as the date by which the Hungarian Government might pre-
sent a written Statement of its observations and submissions

1 The text of this Order will be published subsequently. [Note by the Registrar.]
7
A./B. 66.—PAJZS, CSAKY, ESTERHAZY CASE 8

in regard to these objections ; whereas, by the date thus fixed,
the Hungarian Government filed a Statement praying the
Court :

“To overrule the preliminary objections of the respondent
State ;

To declare itself to have jurisdiction ;
To order the continuance of the proceedings on the merits’ ;

Whereas the two Parties concerned have availed themselves
of their right under Article 31 of the Statute each to nomin-
ate a judge to sit in the case;

Whereas, at public hearings held by the Court on April 2gth
and 30th and May Ist, 4th, 5th and 6th, 1936, M. Stoykovitch,
the Agent finally appointed by the Yugoslav Government, and
M. Gajzago, the Agent appointed by the Hungarian Govern-
ment, respectively presented the oral observations of the Parties
upon the objections above mentioned; whereas the Agent for
the Hungarian Government in his oral statements maintained
the submissions on the objections made in the Hungarian
written Statement and the submissions on the merits made
in the Hungarian Memorial; whereas, for his part, the Agent
for the Yugoslav Government also maintained as they stood
the two submissions made by the Yugoslav Government as
preliminary objections in its Counter-Memorial, including the
formal submission of an objection on the proceeding instituted
by the Hungarian Government ;

Whereas, at this stage in the proceedings, the Court must
under Article 62, paragraph 5, of the Rules in force, either
give its decision on the objection or join the objection to the
merits ;

AS REGARDS THE PRELIMINARY OBJECTION :

Whereas it appears from the written statements and verbal
explanations of the Parties that the Court is confronted with
the two following objections :

(1) that the appeal of the Hungarian Government based on
Article X of Agreement II of Paris cannot be entertained
because, contrary to the contentions of the Hungarian Govern-
ment, the cases forming the subject of the judgments appealed
against are not, as required by Article X, cases other than
those referred to in Article I of that Agreement and because
the said judgments are not judgments on questions of juris-
diction or merits within the meaning of Article X ;

‘ (2) that the request of the Hungarian Government based
on Article XVII of Agreement II and Article 22 of Agree-
ment III cannot be entertained because that Government has
lodged an application with the Court without its first having

8
A./B. 66.—PAJZS, CSAKY, ESTERHAZY CASE 9

been established that the Parties concerned have failed to
agree on the choice of a single arbitrator ;

Whereas the questions raised by the first of these objections
and those arising out of the appeal as set forth in the Hun-
garian Government’s submissions on the merits are too intim-
ately related and too closely interconnected for the Court
to be able to adjudicate upon the former without prejudging
the latter ; ‘

Whereas the purpose of the second objection of the Yugoslav
Government is to frustrate a request which is presented
“alternatively or cumulatively as the Court may see fit” to
the “‘appeal’’ based on Article X of Agreement II to which
the first objection relates; whereas, in so far as this request
is in the nature of an alternative, the objection in respect of
it can likewise only be dealt with in the alternative ;

Whereas the further proceedings on the merits, by enabling
the Court to obtain a clear understanding of the relation in
which the appeal under Article X of Agreement II stands to
the request for the interpretation of Agreements II and III
under Articles XVII and 22 of these Agreements, and of the
meaning and scope to be attached to the submissions presented
“alternatively or cumulatively as the Court may see fit”, will
place the Court in a better position to adjudicate with a full
knowledge of the facts upon the second objection of the Yugo-
slav Government ;

Whereas both objections should therefore be joined to the
merits, so that the Court will give its decision upon them and,
if need be, upon the merits in one and the same judgment ;

AS REGARDS THE FURTHER PROCEEDINGS :

Whereas, under Article 62, paragraph 5, of the Rules in
force, if the Court joins the objection to the merits, it must
once more fix time-limits for the further proceedings ;

Whereas, upon the presentation of the objection of the Yugo-
slav Government, the Court suspended the proceedings on the
merits; whereas however the document filed by the Yugoslav
Government within the time-limit fixed for the presentation of
its Counter-Memorial in itself constituted, according both to its
title and contents, a Counter-Memorial on the merits ;

Whereas, in these circumstances and in accordance with the
Order of March roth, 1936, it now only rests with the Court
to fix the time-limits for the presentation of the Reply and
Rejoinder on the merits ;
A./B. 66.—PAJZS, CSAKY, ESTERHAZY CASE Io
THE COURT

(x) joins the objections lodged by the Yugoslav Government
to the merits in the proceedings instituted by the Applica-
tion of the Hungarian Government filed with the Regis-
try on December 6th, 1935, and will adjudicate upon these
objections and, if need be, upon the merits in one and
the same judgment ;

(2) fixes as follows the further time-limits for the filing of
the documents of the written proceedings :

(a) for the Reply by the Hungarian Government :

July 3rd, 1936;
(b) for the Rejoinder by the Yugoslav Government :
August r4th, 1936.

Done at the Peace Palace, The Hague, this twenty-third day
of May, nineteen hundred and thirty-six, in three copies, one
of which shall be placed in the Archives of the Court and the
others shall be transmitted to the Royal Hungarian Govern-
ment and to the Royal Yugoslav Government respectively.

(Signed) CECIL J. B. Hurst,

President.

(Signed) À. HAMMARSKJOLD,

Registrar.

Io
